DETAILED ACTION
Claims 1-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, the 102 rejection of the claims is Maintained. 
Applicant argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 102 rejection of the claims below.
Therefore, the 102 rejection is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 102 and/or 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et. al., USPPN 2017/0370191 (hereinafter Fox).
Regarding claim 1, Fox anticipates A non-transitory computer readable medium comprising computer readable code for optimizing performance of an automated control system for drilling, the computer readable code executable by one or more processors to: ([0001]-[0003], [0059], a computer readable medium for automated control of a drilling string)
obtain instructions to deploy a plurality of event-driven drilling activities comprising a drilling process; (Figure 3, Tables 1, 2 and 4, [0014] the system plans, schedules and executes required activities through the automated system)
obtain default parameters that trigger one or more activities of the plurality of event-driven drilling activities; (Tables 1, 2 and 4, [0003], [0051], [0056], [0057], [0075]-[0078], [0097], a plan is developed based on the parameters of the drill string, including the parameters that trigger each event)
deploy a first activity of the plurality of event-driven drilling activities using the default parameters at a first instance of the drilling process; (Figure 3, Table 1, [0051], [0098], [0100], a first instance of the drilling is deployed with the default parameters)
deploy a second activity of the plurality of event-driven drilling activities using the default parameters at the first instance of the drilling process; (Figure 3, Table 1, 4 and 9, [0051], [0098], [0100], [0104], [0116], a second drilling event is started with the default parameters used during the first event)
perform signal analysis on signal data from one or more sensors utilized for the first activity during deployment of the first instance of the drilling process before the drilling process transitions from the first activity to the second activity at the first instance of the drilling process; (Figure 3, Table 1, 2 and 4, [0097]-[0098], [0100], [0103]-[0105], during the first event, the control system determines when it needs to transition to the next event)
determine a trigger signature based on the signal analysis when a trigger for the second activity is detected at the first instance of the drilling process, (Figure 3, [0051], [0102]-[0104], Table Event 2 and 4, [0147], the trigger for the second event is determined based on the set of parameters)
wherein, when a second instance of the drilling process is deployed, the trigger signature is utilized to trigger the deployment of the second activity in addition to, or instead of, the default parameters. (Figure 3, Table 1, 2 and 4, [0102]-[0104], [0147], different triggering conditions are used for each event in addition to the default parameters when a second instance of the drilling process is deployed)

Regarding claim 3, Fox anticipates the limitations of claim 1. Fox also anticipates wherein the signal data comprises at least one selected from the group consisting of rotations per minute, flow rate, stand-pipe pressure, and torque. ([0098]-[0099] torque sensors are used to determine if the system is drilling)

Regarding claim 4, Fox anticipates the limitations of claim 1. Fox also anticipates further comprising computer readable code to: store the trigger signature and data from the signature analysis in a user-specific data store ([0142], an operational file stores the trigger signatures and data from the drilling event)

Regarding claim 5, Fox anticipates the limitations of claim 1. Fox also anticipates further comprising computer readable code to: generate an adaptive model for a first well based on the trigger signature, wherein the adaptive model is utilized for a second well. ([0052], [0094], [0095], [0106], models are created based on the data received and used in the multiple stands)

As per claim 7, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

As per claim 9, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

As per claim 10, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

As per claim 11, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

As per claim 13, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

As per claim 15, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

As per claim 16, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

As per claim 17, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, in view of Zhao et al. "Machine Learning Based Trigger Detection of Drilling Events Based on Drilling Data" (hereinafter Zhao).
Regarding claim 2, Fox anticipates the limitations of claim 1. Fox doesn’t explicitly disclose wherein the computer readable code to determine the trigger signature comprises computer readable code to: obtain drilling data during deployment of the plurality of event-driven drilling activities on a first well; store the drilling data for the first well as historic data; and utilize the historic data to determine the trigger signature.
Zhao teaches wherein the computer readable code to determine the trigger signature comprises computer readable code to: obtain drilling data during deployment of the plurality of event-driven drilling activities on a first well; store the drilling data for the first well as historic data; and utilize the historic data to determine the trigger signature. (Page 2 Introduction, Pages 2 and 3 Drilling data acquisition, Figure 1, data is acquired during the drilling events of the well, which is stored in memory for post run analysis, this data is used in a machine learning model to learn from the recorded data to determine the trigger signature) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhao with Fox as the references deal with wellbore drilling, in order to implement a system that stores signature data to be used help determine future signatures as well as looking at the differences between signals. Zhao would modify Fox by saving signatures as historical data so it could be used to determine future signatures, as well as adding the ability to detect differences in signals. The benefit of doing so is it helps the drilling community to understand the triggers of challenging drilling events such as stick/slip, whirling, etc. Also, the system can inform the user when unusual events occur, giving them time to take immediate remedial actions to mitigate the severity of drilling events and prevent the major accidents. (Zhao Page 1 Abstract, Page 10 Conclusions)

Regarding claim 6, Fox anticipates the limitations of claim 1. Fox teaches further comprising computer readable code to: generate an adaptive model for a first well based on the trigger signature, wherein the adaptive model is utilized for a second well ([0052], [0094], [0095], [0106], models are created based on the data received and used in the multiple stands)
generate a second adaptive model for the second well based on the signature analysis during the drilling process on the second well. (Figure 3, [0052], [0094], [0095],[0102]-[0106], the drilling plan is adapted for use in multiple stands)
Fox does not explicitly disclose determine a difference between the signal analysis and a signature analysis during the drilling process on the second well; and in response to determining the difference satisfies a threshold, utilize the signature analysis during the drilling process.
Zhao teaches determine a difference between the signal analysis and a signature analysis during the drilling process on the second well, and in response to determining the difference satisfies a threshold, (Pages 3-5 Time series representation, Figures 2-4, the value measured is compared to a threshold, a difference is determined and a correction method is applied)

As per claim 8, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

As per claim 12, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

As per claim 14, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

As per claim 18, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benson et al. 2013/0161096: Also teaches drilling events based on feedback from the drilling rig. Parameters are checked for change and modified so the system can properly determine if an event has occurred.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147